Citation Nr: 0010934	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  92-18 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, with limitation of motion, 
status post laminectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for dislocation 
articular cartilage, medial meniscus, incomplete, left knee, 
with arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to higher rating evaluation for the 
appellant's service-connected left knee disability and 
granted service connection for disabilities involving the 
right knee and low back.  The record further discloses that 
the Board initially remanded this matter to the RO in May 
1994.  This case was again remanded to the RO in January 1997 
for further evidentiary development.  The record discloses 
that the RO in a November 1999 rating decision granted 
increased rating evaluations for service-connected 
disabilities of the right and left knee.

A review of the record discloses that the appellant, during 
his most recent VA examination in July 1997, appears to raise 
the issue of entitlement to service connection for multiple 
joint arthritis.  This issue has not been developed for 
appellate review and is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The lumbar spine disorder is productive of moderate 
disability. 

3.  The right disability is manifested by arthritis and 
slight limitation of flexion with subjective complaints.  
There was no objective evidence of subluxation or lateral 
instability.

4.  The left knee disability is manifested by arthritis and 
slight limitation of flexion with subjective complaints.  
There was no objective evidence of subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine with postoperative 
residuals of a laminectomy have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5293 (1999).

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5260, 5261 (1999). 

3.  The criteria for a rating in excess of 20 percent for 
dislocation articular cartilage, medial meniscus, incomplete, 
left knee, with arthritis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4Diagnostic Codes 
5010, 5260 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has found that the appellant's claims 
for increased evaluations for his back and knee disabilities 
are well-grounded pursuant to 38 U.S.C.A. 
§ 5107.  This finding is predicated upon the appellant's 
assertions that his back and knee disabilities have increased 
in severity.  Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992)).  
Once it has been determined that a claim is well-grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107.  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.

Factual Background

Service connection for the left knee disability was granted 
in a January 1947 rating decision.  Service medical records 
documented intermittent treatment for injuries to the left 
knee.  On separation examination, conducted in September 
1946, the appellant was evaluated with displaced cartilage of 
the left knee.  It was noted that this condition was incurred 
during service, and was symptomatic at that time. 

Based upon a review of this evidence, the RO, in a January 
1947 rating action, granted service connection for 
dislocation, articular medial meniscus, incomplete, left 
knee.  A 10 percent rating evaluation was assigned for this 
disability under Diagnostic Code 7524 of the 1933 Schedule 
for Rating Disabilities (Schedule).  In an April 1947 rating 
action, the left knee disability was rated under Diagnostic 
Code 5299 of the 1945 Schedule.  The 10 percent rating 
remained in effect until the current claim.  The RO also 
granted service connection for arthritis involving the left 
sacroiliac joint.

The appellant was privately evaluated in January 1991.  The 
diagnostic impression was bilateral osteoarthritis.  A 
January 1991 private medical statement indicated that the 
appellant had been evaluated with bilateral knee arthritis.  
It was noted that findings on physical examination, and the 
results of radiographs of the knees indicated that bilateral 
surgical treatment was warranted.  

The appellant underwent VA examination in May 1991, for 
evaluation of arthritis of both knees, and lumbosacral spine.  
The appellant reported a history of progressive left knee 
symptoms since service.  He reported a two to three year 
history of right knee pain, due to excessive limping, and 
extra pressure on the right knee.  The appellant reported 
that he developed low back pain in 1946, and noted that he 
has continued to experience progressive symptoms of pain and 
stiffness.  The appellant reported that he was not employed, 
having taken early retirement in 1981 due to an inability to 
stand for prolonged periods.  

Physical examination of the knees showed the range of motion 
of the right knee as zero degree extension to 95 degrees 
flexion.  Range of motion of the left knee was evaluated from 
zero degree extension to 90 degrees flexion.  There was no 
evidence of swelling or effusion.  The examiner noted that 
there was marked crepitus detected on motion, but no evidence 
of pain on pressure.  The patella was noted to be in good 
position, and was nontender.  There was no evidence of 
wasting of the quadriceps, or circulatory disturbance.  The 
appellant was able to perform partial squat, but with great 
difficulty.  The appellant was also noted to exhibit 
difficulty standing on his heels and toes, and difficulty 
standing on either foot alone.  He did not utilize a knee 
brace or use a walking aid.  The examiner observed that the 
appellant walked very slowly and exhibited a bilateral limp, 
noted to be more marked on the left side than the right side. 

On physical examination of the lower back, there was no pain 
on pressure of the lumbar spine.  There appeared to be spasm 
of the lumbar paravertebral muscles, but without malalignment 
of the lumbar spine.  Range of motion was evaluated as 55 
degrees flexion, 10 degrees backward extension, 25 degrees 
lateral flexion, and 25 degrees rotation.  Deep tendon 
reflexes were evaluated as 2+, and arterial pulses were 
evaluated as 2+.  The examiner indicated that there was no 
evidence of atrophy, weakness, fasciculations or sensory loss 
detected.  The extremities were noted to be of equal length.  
Circumference of the thighs and calves were at corresponding 
levels.  Straight leg raising was positive at 70 degrees 
bilaterally.  It was noted that the appellant did not utilize 
a back brace, nor did he utilize a cane.  The appellant was 
observed to ambulate with a slight bilateral limp, noted to 
be more marked on the left side than the right side.  

X-ray studies of the lumbosacral spine revealed minimal 
degenerative changes and normal alignment.  X-ray studies of 
the knees revealed narrowing of the medial joint compartment 
of both knees.  Large osteophytes surrounding the joints and 
the patellofemoral joint were detected.  There was synovial 
osteochondromatosis on the right side.  The clinical 
impression was arthritis of the right and left knee.   The 
diagnostic impression was arthritis of the lumbosacral spine 
and both knees.  

In a September 1991 rating decision, the RO confirmed the 
assigned rating evaluation for the service-connected left 
knee disability, and rated this disability under Diagnostic 
Code 5257.  The RO also granted service connection for 
degenerative arthritis of the lumbar spine with limitation of 
motion, and evaluated this disorder as 20 percent disabling 
under Diagnostic Codes 5003, 5292.  Service connection was 
granted for degenerative arthritis with limitation of motion 
of the right knee, for which a 10 percent evaluation was 
awarded under Diagnostic Codes 5003, 5257. 

In correspondence, dated in February 1992, the appellant 
indicated that he was unable to perform any bending, or 
lifting movements due to severe pain and swelling associated 
with his knees.  He also described episodes of instability, 
in particular, of the knees giving way and locking.  The 
appellant reported that he experienced severe pain on motion 
of the low back.  He described radiating pain extending into 
the right leg and ankle.  The appellant indicated that he 
experienced symptoms of spasms and cramps in the lower back 
following prolonged periods of standing or sitting.  Finally, 
he reported that he was unable to perform lateral or forward 
bending due to his back condition.  The appellant noted that 
he was rendered unemployable due to his service-connected 
disabilities, and was forced to retire early from his 
employment. 

During a February 1992 hearing, the appellant offered 
testimonial evidence concerning the severity of his left and 
right knee disabilities, and his low back disorder.  In the 
context of this hearing, the appellant generally reiterated 
his contentions relative to the severity of this bilateral 
knee and low back symptoms.  Relative to his bilateral knee 
condition, the appellant stated that his physician initially 
recommended bilateral knee replacement in 1984, and again 
more recently in 1991.  The appellant reported symptoms of 
constant pain, increased with prolonged standing or walking; 
swelling, increased with prolonged standing; and episodes of 
locking.  The appellant reported that the knee joints produce 
a grinding sound when the bone moves around within the joint.   
He also reported episodes of the knees giving way, resulting 
in falls.  It was the appellant's contention that the medical 
examination report of the most recent VA examination 
incorrectly documented the extent of his symptomatology.  In 
this regard, he indicated that he reported a history of knee 
problems, with a more recent onset within the last three 
years of increasingly progressive symptoms.  The appellant 
maintained that he was unable to perform squatting movements 
due to his bilateral knee arthritis, and pain on movement.

Relative to his low back disorder, the appellant reported 
that he had undergone surgical treatment in 1964 for repair 
of a herniated disc.  He stated that he experienced low back 
pain with radiating pain extending into the right leg, and 
ankle.  He indicated that he was unable to sit for extended 
periods due to his back symptoms.  The appellant noted that 
he utilized a heating pad, in particular, to rest while lying 
down.  He reported having little mobility in the lumbar 
spine, and noted that he experienced muscle spasms and 
cramps.  The appellant reported that he had previously 
received injections in the low back for relief of pain.  He 
also indicated that bee stings, at one time, provided some 
relief of his back pain.   

In March 1992, the appellant underwent VA examination.  The 
appellant reported a history of injury to the left knee 
during service, with the subsequent development of arthritis 
in both knees and the low back.  Relative to the low back, it 
was also noted that the appellant underwent a lumbar 
diskectomy in 1964, following his release from service.  

The examiner observed the appellant to have normal posture 
and gait, with an erect carriage.  An examination of the 
knees showed distal femoral hypertrophic condylar bossing.  
On range of motion studies, the appellant achieved 140 
degrees flexion, with extension measured at null point with 
taut ligaments.  The examiner noted that scattered crepitus 
was detected with weightbearing activity.  With respect to 
the lumbar spine, it was noted that lumbar lordosis was 
straightened.  Range of motion was evaluated as 40 degrees on 
forward flexion, 15 degrees on backward flexion, 20 degrees, 
bilaterally, on lateral tilt, and 30 degrees on rotation 
bilaterally.  The examiner indicated that a five inch scar 
from the lumbar laminectomy was observed. X-rays of the 
lumbosacral spine revealed mild to moderate degenerative bony 
changes of the lower lumbar spine.  X-rays of the knees 
revealed moderate osteoarthritis of the knees.  The 
diagnostic impression included findings of degenerative joint 
disease of the knees, and postoperative state lumbar 
laminectomy with restricted mobilities.

A March 1997 private medical statement indicates that the 
appellant was evaluated during a "check up," with 
degenerative joint disease of the knees, greater on the left 
side than the right side, in addition to the shoulder, and 
right hip.  An assessment of back pain was also noted.  The 
report did not reference any clinical findings noted on 
examination.  

A VA examination was conducted in July 1997.  The medical 
examination report indicated that the examiner reviewed the 
medical records, which disclosed that the appellant initially 
sustained an injury to the left knee during service, for 
which he received conservative treatment.  It was noted that 
the appellant continued to experience troubling symptoms over 
the years relative to the left knee.  It was further noted 
that the appellant had undergone a lumbar laminectomy for a 
ruptured disc in the 1960s.  At the time of this evaluation, 
the appellant presented with complaints of stiffness and 
swelling associated with the knees.  He reported that he no 
longer experienced episodes of the knees locking, but 
continued to experience episodes of the knees giving way.  He 
also reported complaints of his back pain.  The appellant 
noted that he could "hardly walk up and down stairs, and can 
not run."

On physical examination, the examiner observed that the 
appellant was well developed, and well nourished.  The 
appellant was observed to be able to undress and dress 
without assistance, and without any display of discomfort.  A 
slight genu varum was detected, noted to be more prominent on 
the left side than the right side.  There was a definite 
knobbiness of the knees, which was noted to be indicative of 
ongoing osteoarthritis.  There was no evidence of soft tissue 
swelling, redness, or increased heat noted around the knee 
joints suggestive of the presence of synovitis.  The 
appellant was able to "squat one third of the way down to 
haunches."  The appellant was able to stand on his toes and 
heels, but with some difficulty.  Range of motion was 
evaluated as zero degree extension to 130 degrees flexion, 
bilaterally.  There was no evidence of laxity of the cruciate 
or collateral ligaments of either knee.  There was no 
evidence of chondromalacia patella, but the examiner noted 
that clinical evidence was suggestive of ongoing 
osteoarthritis.  The circumference of the knees was measured 
as 17 inches, bilaterally.  The circumference of the calves 
was also noted to correspond, measuring 15.5 inches 
bilaterally.  Circumference of the thighs was measured as 
17.5 inches at the lower third level, bilaterally.  It was 
noted that Apley's restriction and compression testing was 
slightly positive bilaterally.  There was no evidence of 
crepitus in the articulating knee joints.  

Examination of the low back showed a well-healed lumbar 13 
inch lumbar laminectomy scar.  The scar was evaluated to be 
nontender.  Range of motion of the lumbar spine was 55 
degrees forward bending, 40 degrees of rotation, bilaterally, 
and 25 degrees of backward extension.  There was 25 degrees 
of lateral flexion of the thoracic vertebra bilaterally, and 
bilaterally.  Straight leg raising was accomplished to 60 
degrees bilaterally.  Hip flexion was evaluated as 115 
degrees, bilaterally.  

Ankle deep tendon reflexes were not elicited.  Knee deep 
tendon reflexes were about plus 1 on the right and plus 2 on 
the left.  There was no weakness on dorsiflexion and plantar 
flexion of great toes.  There was no sensory deficit 
involving the lower extremities.

X-ray studies of the knees revealed severe tricompartment 
osteoarthritis of both knees.  Studies of the lumbar spine 
revealed mild lumbar spondylosis, noted to be consistent with 
the appellant's age.  The diagnostic impression was 
documented history of left knee medial meniscus trauma with 
superimposed osteoarthritis and persisting subjective 
complaints, right knee osteoarthritis, and "postoperative 
status lumbar diskectomy for herniated disc disease with 
persisting subjective complaints, objective findings and not 
related to the left knee trauma."  The appellant was also 
evaluated with mild lumbar spondylosis "by x-ray criteria."

In his assessment, the examiner indicated that the findings 
on examination revealed some evidence of osteoarthritis 
involving the knees and manifested clinically by the 
knobbiness of the tibial plateaus, along with other objective 
findings.  It was further the examiner's opinion that the 
generalized osteoarthritis that the appellant was developing 
was representative of a constitutional problem related to the 
aging process, and his general tendency to develop 
osteoarthritis, rather than a progressive degenerative 
process associated with the initial left knee injury as 
posited by the appellant.

In November 1999, the RO granted an increased evaluations 
from 10 percent to 20 percent for the left knee under 
Diagnostic Codes 5010, 5261, and for the right knee under 
Diagnostic Code 5003, 5261.  The assigned rating evaluation 
for the service-connected low back disorder was confirmed.


Analysis

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the veteran's ability to function.  38 C.F.R. §§ 
4.10, 4.40.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. Part 
4, § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


I.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, with limitation of motion, 
status post laminectomy for herniated disc

The appellant's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5293.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  When moderate with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is assigned for intervertebral disc syndrome which 
is severe, with recurring attacks, and intermittent relief.  
38 C.F.R. Part 4, Diagnostic Code 5293.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X- ray findings will be rated on the basis of 
limitation of motion.

Under Diagnostic Code 5292, a 40 percent evaluation is 
assignable for severe limitation of motion of the lumbar 
spine.  When moderate, a 20 percent evaluation may be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5292 (1999).

As indicated by the statement of the case, the low back 
disability may also be evaluated under Diagnostic Code 5295.  
Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation may be assigned 
when there are muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation may be assigned for 
lumbosacral strain which is severe; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1999).

To summarize, the veteran's statements and testimony 
describing the symptoms associated with his disabilities are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence of 
record.

In this regard, examinations of the appellant's service-
connected low back disability have shown restricted mobility 
of the lumbar spine.  At the time of the May 1991 
examination, the findings included muscle spasm, positive 
straight leg raising and limitation of motion.  On VA 
examination in March 1992, findings showed limitation of 
motion of the lumbar spine, with radiographic evidence of 
arthritis.  The most recent VA examination, conducted in July 
1997, again demonstrated that there was limitation of motion 
with 55 degrees flexion and 25 degrees extension.  The 
medical report was silent for any findings of pain on motion 
of the lumbar spine.  Examination was also significant for 
findings of degenerative changes involving the spine.  

These findings when viewed in conjunction with the veteran's 
complaints do not show the presence of severe limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  

Additionally, the recent VA examination showed no evidence of 
any radiation of the low back pain into the lower 
extremities.  Although the ankle jerks were not elicited, 
there was no weakness or sensory loss.  Furthermore there was 
no evidence of listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, or loss of lateral motion 

After reviewing the evidence, it is the Board's judgment that 
the low back disability does not warrant a rating in excess 
of 20 percent.  Additionally, the Board is also satisfied, 
based on the available evidence, that the degree of 
functional loss due to pain as contemplated in the Deluca v. 
Brown, 8. Vet. App. 202 (1995) is included in the current 
rating percentage. 

The current medical evidence indicates the surgical scar on 
the lumbar spine is asymptomatic.  Thus consideration of a 
separate rating is not warranted. See, Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The Court held that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds that the current 20 percent for the low back 
disability is the highest rating warranted by the evidence in 
conjunction with the initial grant in September 1991.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation.


II.  Entitlement to increased evaluations for the right and 
left knee disabilities

The appellant's right and left knee disorders are evaluated 
under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  

The appellant's right and left knee disabilities are also 
evaluated under Diagnostic Codes 5010 and 5003, respectively.  
Diagnostic Code 5010 provides that arthritis, which is due to 
trauma and is substantiated by x-ray findings, will be rated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
of the specific joint or joints involved.

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion of the knee be limited to 15 degrees.  
38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees and 30 percent when limited to 20 
degrees. 

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. Part 4, Plate 
II.

Diagnostic Code 5257 provides for the evaluation of the knee 
and other impairment of the knee, to include recurrent 
subluxation and lateral instability.  A 10 percent rating is 
warranted for slight impairment.  Ratings of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively.  38 C.F.R. § 4.71a.

In the instant case, the appellant maintains that his current 
ratings are not high enough for the amount of disability that 
he experiences because of his right and left knee disorders.  
According to the appellant, he has chronic pain in his knees.  
The appellant also reported that his knees give out, and 
swell after prolonged walking or standing.  As previously 
indicated, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The May 1991 VA examination showed arthritis of both knees 
and limitation of motion of both knees with flexion on the 
right to 95 degrees and on the left to 90 degrees. with 
marked crepitus on motion.  However, the March 1992 VA 
examination showed normal range of motion and the July 1997 
examination showed only slight impairment in range of motion 
with flexion to 130 degrees.  The July 1997 examination 
further showed no objective of subluxation or instability 
involving the knees.  Additionally this VA examination showed 
no effusion, inflammation, deformity, swelling, heat, 
redness, tenderness involving the knees.  

As such, the current findings do not demonstrate that the 
bilateral knee disabilities result in impairment of range of 
motion which satisfies the criteria for a 30 percent rating 
under Diagnostic Codes 5260 or 5261.  Furthermore, the Board 
finds that the degree of functional loss due to pain as 
contemplated in Deluca is adequately reflected in the current 
rating percentages of 20 percent.  Furthermore, the Board 
finds that the current 20 percent for the right knee 
disability is the highest rating warranted by the evidence in 
conjunction with the initial grant in September 1991. 
Fenderson v. West, 12 Vet. App. 119 (1999).

In VAOPGCPREC 23-97 (July 1, 1997) the VA General Counsel 
determined that when a knee disorder is already rated under 
Diagnostic Code 5003, the appellant's disorder must also be 
manifested by instability (or recurrent subluxation) under 
Diagnostic Code 5257 in order to obtain a separate rating.  
Id., slip op. at 3 ("Where additional disability is shown, . 
. . a veteran rated under DC 5257 can also be compensated 
under DC 5003 and vice versa").  The Board observes that 
although the appellant indicated during his February 1992 
hearing that his knees would give way, the appellant's July 
1997 VA examination showed that when the knees were evaluated 
for stability, there was no evidence of laxity.  Therefore, 
in light of the above, there is no basis for a separate 
rating under Diagnostic Code 5257.  Accordingly, the 
application of VAOPGCPREC 23-97 is not in order. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation.


ORDER

An increased evaluation for degenerative arthritis of the 
lumbar spine with post operative residuals of a laminectomy 
is denied.

An increased evaluation for degenerative arthritis of the 
right knee is denied.

An increased evaluation for residuals of an injury to the 
left knee with dislocation of the medial meniscus and 
arthritis is denied.



		
	Robert P. Regan
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


